11/14/2022




        IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                Case Number: DA 22-0454


                  Supreme Court Cause No. DA 22-0454



__________________________________________________________________

 IN RE THE MARRIAGE OF

 ROBERT J. BURNS,

               Petitioner/Appellant,              ORDER GRANTING
                                                  EXTENSION OF TIME TO
 vs.                                              TRANSMIT RECORD

 LEE MALDEREY BURNS,

               Respondent/Appellee.


       Upon consideration of Appellant’s Motion for Extension of Time to Transmit

Record, and for good cause appearing therefore,

       IT IS HEREBY ORDERED that Court Reporter Tamara Stuckey is granted

an extension of time to and including December 5, 2022, within which to transmit

the transcripts necessary for appeal.




                                                                     Electronically signed by:
                                                                           Mike McGrath
                                                              Chief Justice, Montana Supreme Court
                                                                        November 14 2022